54 F.3d 786NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Florence O'LEARY, Plaintiff-Appellant,v.CITY OF SACRAMENTO; Roman Catholic Church of Sacramento;Stewart Title of Sacramento, et al., Defendants-Appellees.
No. 94-16893.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 22, 1995.

Before:  WALLACE, Chief Judge, HUG, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Florence O'Leary appeals pro se the district court's dismissal of her action brought pursuant to 42 U.S.C. Secs. 1983 and 1985 against the Roman Catholic Church, the City of Sacramento, and others.  We have jurisdiction under 28 U.S.C. Sec. 1291, and we affirm the dismissal of O'Leary's action for the reasons stated in the district court's opinion.


3
Appellant has not properly raised and therefore waives any challenge to the portion of the district court's order expanding the scope of the previously issued pre-filing order and increasing the amount of the required bond.


4
Appellees request an award of attorneys' fees and costs imposed as a sanction against Florence O'Leary for filing this appeal.  Appellees, however, have failed to file a separate motion requesting damages as required by Fed.  R. App.  P. 38.  Accordingly, appellees request for sanctions is denied.  Appellant, however, will bear the cost of the appeal.  Fed. R. App.  P. 39 (a).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3